Title: New York Ratifying Convention. Circular Letter to the Governors of the Several States, 26 July 1788
From: Jay, John,Hamilton, Alexander
To: 


Poughkeepsie, New York, July 26, 1788. “We the members of the Convention of this State, have deliberately & maturely considered the Constitution proposed for the united States. Several articles in it appear so exceptionable [to a majority of us], that nothing but the fullest confidence of obtaining a Revision of them by a general convention, and an invincible Reluctance to separating from our Sister States could have prevailed upon [a sufficient number] to ratify it [without stipulating for previous amendments]. We all unite in opinion that such a Revision will be necessary to recommend it to the approbation and Support of a numorous Body of our constituents.…”
